 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCO A. GARCIA,                                 Case No. 1:17-cv-01313-LJO-BAM (PC)
12                      Plaintiff,                    ORDER LIFTING STAY OF PROCEEDINGS
13          v.                                        ORDER VACATING FEBRUARY 28, 2019
                                                      SETTLEMENT CONFERENCE
14   GARCIA, et al.,
                                                      (ECF No. 20)
15                      Defendants.
16

17          Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

20   the Eighth Amendment.

21          On November 20, 2018, the Court identified this case as an appropriate case for the post-

22   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

23   parties an opportunity to settle their dispute before the discovery process begins. (ECF No. 20.)

24   The Court’s order granted Defendants time to investigate and determine whether to opt out of the

25   post-screening ADR project.

26          On December 10, 2018, Defendants filed a declaration of counsel in support of a notice to

27   opt out of the early settlement conference. (ECF No. 24.) After reviewing the request, the Court

28   finds good cause to grant Defendants’ request. Therefore, the stay is lifted, and the February 28,
                                                      1
 1   2019, settlement conference is vacated. This case is now ready to proceed.

 2            Accordingly, IT IS HEREBY ORDERED that:

 3            1.      The stay of this action (ECF No. 20) is LIFTED;

 4            2.      The February 28, 2019, settlement conference is vacated; and

 5            3.      The parties may proceed with discovery pursuant to the discovery and scheduling

 6                    order to be issued by separate order.

 7
     IT IS SO ORDERED.
 8

 9   Dated:        December 11, 2018
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
